Exhibit 99.1 (a) HARBIN HUMANKIND BIOLOGY TECHNOLOGY CO., LIMITED FINANCIAL REPORT At June 30, 2007 and For the Years Ended June 30, 2007 and 2006 INDEX PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F - 2 BALANCE SHEET F - 3 STATEMENTS OF OPERATIONS F - 4 STATEMENTS OF CHANGES IN OWNERS' EQUITY (DEFICIT) F - 5 STATEMENTS OF CASH FLOWS F - 6 NOTES TO FINANCIAL STATEMENTS F - 7to F - 14 F - 1 KEITH K. ZHEN, CPA CERTIFIED PUBLIC ACCOUNTANT 2070 WEST 6TH STREET - BROOKLYN, NY 11223 - TEL (347) 408-0693 - FAX (347) 602-4868
